PER CURIAM.
We affirm the. denial of the petition for writ of habeas corpus. The trial court was correct in concluding that none of the allegations in the petition stated a claim for habeas relief.
However, the allegations of ineffective assistance of trial counsel and the erroneous score sheet calculations might be proper subjects for post-conviction relief if they were to be raised in a properly sworn motion that complies with the requirements of Florida Rule of Criminal Procedure 3.850 (1999). Affirmance is therefore without prejudice to the petitioner to file such a motion within the time remaining under that rule. On the record before us, we can make no prediction as to whether either of those claims may have merit.
WARNER, C.J., GUNTHER and GROSS, JJ., concur.